Case 5:21-cv-00038-LGW-BWC Document 12 Filed 08/20/21 Page 1 of 1

AO 450 (GAS Rev 09/20) Judgment in a Civil Case

 

United States District Court

Southern District of Georgia

Daniel Phillips,

Plaintiff,
JUDGMENT IN A CIVIL CASE

V. CASE NUMBER: CV521-38
Kilolo Kijakazi,

Acting Commissioner of Social Security

O Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

| Decision by Court.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED
that, pursuant to the Order of this Court dated August 20, 2021, this Court reverses the Acting
Commissioner's final decision and remands this case to the Acting Commissioner for further

consideration. This case stands closed.

 

Approved by:

HON. LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

A ust 2% Zo2l John E. Tyleft, Clerk of Court f

Date id ,

 

GAS Rev 10/2020
